Case 2:19-cr-20486-NGE-MKM ECF No.1 filed 07/17/19 Patem-t ORIG

[NAL

UNITED STATES DISTRICT COURT (g
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

THE UNITED STATES OF AMERICA,

Plaintiff, Case:2:19-cr-20486
Judge: Edmunds, Nancy G.
MJ: Majzoub, Mona K.
Filed: 07-17-2019 At 03:20 PM
INFO USA V DOOLIN (af)

vs

D-1 MICHELE R. DOOLIN,

Defendant.

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES:
GENERAL ALLEGATIONS

At all times relevant to this Information:

1. Becker Orthopedic was a medical orthotics company located in
Troy, Michigan.

2. During the period from approximately 2011, up to May 2015,
Becker Orthopedic maintained a checking account at Chase Bank, Troy,
Michigan.

3. During the period from May 2015 up to December 2017, Becker

ahs
Case 2:19-cr-20486-NGE-MKM ECF No.1 filed 07/17/19 PagelD.2 Page 2 of 6

Orthopedic maintained a checking account at PNC Bank, Troy,
Michigan.

4, Chase Bank and PNC Bank were financial institutions as
defined by 18 U.S.C. §20.

5. Defendant MICHELE R. DOOLIN was employed by Becker
Orthopedic, in the accounts payable department.

6. As a part of her duties, defendant MICHELE R. DOOLIN was
authorized to prepare checks on behalf of Becker Orthopedic for the
limited purpose of payment of certain outstanding company obligations.

COUNT ONE

18 U.S.C. §1344 -
Financial Institution Fraud

D-1 MICHELE R. DOOLIN

The General Allegations are included in this Count.

7. Beginning in or about 2011, and continuing up to and including
December 2017, in the Eastern District of Michigan, Southern Division,
defendant MICHELE DOOLIN engaged in a scheme to obtain money
_ and funds that were under the custody and control of a financial

institution, and did so by means of material false and fraudulent

way
Case 2:19-cr-20486-NGE-MKM ECF No.1 filed 07/17/19 PagelD.3 Page 3 of 6

pretenses and representations; that is, defendant MICHELE DOOLIN,
without authorization, periodically issued checks to herself and to petty
cash from the Becker Orthopedic checking accounts at Chase Bank and
PNC Bank. Defendant MICHELLE DOOLIN signed the checks by using
the signature stamp of the company controller, without authorization.
MICHELE DOOLIN cashed the checks and converted the proceeds to
her own use. Defendant MICHELE DOOLIN concealed the fraud by
making false entries in corporate bookkeeping records.

8. In violation of Title 18, United States Code, Section 1344.

FORFEITURE ALLEGATIONS
18 U.S.C. § 982(a)(2)(A)

9. The allegations alleged in Count One of this Information are
hereby re-alleged and incorporated by reference for purposes of alleging
forfeiture pursuant to Title 18, United States Code, Section
982(a)(2)(A).

10. Upon conviction of the offense set forth in Count One of this
Information, the defendant shall forfeit to the United States any
property constituting, or derived from, proceeds she obtained, directly

or indirectly, as the result of such violation.

-3~
Case 2:19-cr-20486-NGE-MKM ECF No.1 filed 07/17/19 PagelD.4 Page 4 of6

11. Such property includes, but is not limited to, a forfeiture
money judgment against the defendant in an amount to be determined,
representing the total value of all property subject to forfeiture.

12. If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property that cannot be
divided without difficulty;
the United States shall be entitled, pursuant to Title 21, United States
Code, Section 853(p), as incorporated by Title 18, United States Code,
Section 982(b), to forfeit any property of such defendant up to the value

of the forfeitable property described above.
Case 2:19-cr-20486-NGE-MKM ECF No. 1

filed 07/17/19 PagelID.5 Page 5of6

Respectfully submitted,

MATTHEW SCHNEIDER
United States Attorney

ALA

John K. Neal
Chief, White Collar Crimes Unit

Stanley Y J Inice

Assistant United States Attorney
211 W. Fort, Suite 2001

Detroit, MI 48226

Tel: 313.226.9740

Email: lee.janice@usdoj.gov

jul IT, 2019
Case 2:19-cr-20486-NGE-MKM ECF No.1 filed 07/17/19 PagelD.6 ORIGINAL

 

 

 

Case:2:19-cr-20486
United States District Court - | Criminal Case Cove Judge: Edmunds, Nancy G.
Eastern District of Michigan MJ: Majzoub, Mona K.
Filed: 07-17-2019 At 03:20 PM
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to compk INFO USA V DOOLIN (af)

 

|| Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

 

LJ ves No AUSA’s Initials:

 

Case Title: USA v. Michelle R. Doolin

 

County where offense occurred : Oakland

 

Check One: [X]Felony LIMisdemeanor lPetty
Indictment/__¥_information -- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

July 17, 2019
Date ‘Stanley J. Mf GEL

Assistant ited States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone:(313) 226-9740
Fax: (313) 226-2873
E-Mail address: Lee. Janice@usdoj.gov
Attorney Bar #, P25999

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.
5/16
